Citation Nr: 0011126	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for myositis, low 
back, including degenerative disc disease with bulging L5-S1 
disc, currently evaluated as 20 percent disabling.

2. Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
February 14, 1995, to April 10, 1995. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1970.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This issue of entitlement to an increased rating for low back 
disability is addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for a temporary total rating for low 
back disability has been obtained by the RO.

2.  The veteran received treatment for service-connected low 
back disability for a period in excess of 21 days, beginning 
upon February 14, 1995, during VA hospitalization.
 

CONCLUSION OF LAW

The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
February 14, 1995, to April 10, 1995, have been met.  38 
C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service-connected for duodenal ulcer disease, 
myositis of the low back with degenerative disc disease, 
residuals of a left thumb fracture, and for blisters on the 
feet.

On February 14, 1995, the veteran was admitted to a VA 
inpatient substance abuse treatment program.  Notes of 
treatment on February 17, 1995, reflect that the veteran 
complained of chronic low back pain, and had been referred to 
physical therapy for consultation.  X-rays of the lumbar 
spine taken on February 16 were normal.  "[T]enderness 
quadratus lumborum / paraspinal" was diagnosed upon 
consultation.  Physical therapy and medication were 
prescribed, with the veteran to return in 6 to 8 weeks for 
reassessment.  

Notes of physical therapy in February and early March 1995 
reflect that the veteran received physical therapy for low 
back pain.  He was noted to have bilateral quadratus 
lumborum.  March notes reflect that physical therapy was 
helping, but with no carry over into the next day.  Trunk 
flexibility was limited.  The plan was to decrease pain and 
increase flexibility.  

Later in March, attention appears to have shifted away from 
the veteran's low back pain as the veteran was treated for 
liver problems, received surgery for a ganglion cyst, and had 
a nasal polyp removed.  Notes of March 13 reflect that the 
veteran complained of chronic, ongoing back pain in the 
context of receiving recreational therapy which included 
swimming.  He received physical therapy daily for low back 
pain.  He was scheduled for therapeutic pool activities 
Sunday through Thursday until discharge from the hospital.  
Progress notes dated April 10, 1995, indicate that the 
veteran's low back pain was controlled with Motrin.

Discharge instructions dated in April 1994 reflect that  the 
veteran was to receive 600 mg of Motrin four times per day, 
as needed, for back pain.  The VA hospitalization discharge 
summary reflects listed diagnoses including mild chronic low 
back pain.  The hospital course section of the discharge 
summary states that the veteran's low back pain was 
controlled with Motrin.  Discharge medications included 
Motrin, 600 mg, 4 times daily as needed.  

Post-discharge, the veteran continued to be followed by VA 
and to receive physical therapy for low back pain in May and 
June of 1995, for symptoms which included trigger points of 
the lumbar spine bilaterally.  Ongoing posterior quadratus 
lumborum trigger points was noted.

During his April 1998 RO hearing, the veteran indicated 
difficulty recalling the specifics of physical therapy he 
received during his hospitalization from February to April 
1995.  The transcript of the hearing shows that the hearing 
officer indicated that the veteran was appealing the RO 
denial of the claim of entitlement to a temporary total 
evaluation based on hospitalization for his service-connected 
low back disability, with no disagreement from the veteran or 
his representative.  The veteran further indicated he did not 
desire a Board hearing, notwithstanding a contrary indication 
on a Form 9 submitted at the hearing.

Analysis

The claim for a temporary total rating for low back 
disability is plausible - the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b).

In the present case, although it is clear that the veteran's 
low back pain was far from the focus of his treatment during 
hospitalization, he did receive observation, treatment and 
medication for a period in excess of 21 days for this 
condition during his hospital stay.  The condition was noted 
at admission and at discharge.  Physical therapy was 
initiated by VA for this condition, and low back pain was 
mentioned prominently in notes of recreational therapy.  The 
condition was not resolved during hospitalization and was 
significant enough so that treatment continued for at least 
two months after discharge from hospitalization, showing that 
the veteran's low back pain merited attention throughout and 
following his period of hospitalization.

Accordingly, a temporary total rating under the provisions of 
38 C.F.R. § 4.29, based on hospitalization from February 14, 
1995, to April 10, 1995, is warranted.


ORDER

The claim for a temporary total rating under the provisions 
of 38 C.F.R. § 4.29, based on hospitalization from February 
14, 1995, to April 10, 1995, is granted.



REMAND

In June 1996, the veteran submitted a claim for an increased 
rating for his service-connected myositis, low back, 
including degenerative disc disease with bulging L5-S1 disc.  
He has not been afforded a contemporaneous VA examination to 
determine the extent of his low back disability, and records 
of treatment are not sufficient for a disability evaluation.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for low back disability since June 
1996.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained by the 
RO and associate them with the claims 
folder. 

2. After the aforementioned development 
has been completed, but in any event, the 
RO should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist to determine the 
manifestations of his service-connected 
low back disability.  The claims folder 
and a separate copy of this remand must 
be made available to the orthopedist for 
review prior to the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The orthopedist 
should set forth all objective findings 
regarding the low back disability, 
including complete range of motion 
measurements.  Range of motion 
measurements should reflect functional 
range of motion as limited by pain, 
arthritis, or any other low back 
pathology.  The orthopedist should obtain 
a history and note any objective findings 
regarding the following: neurological 
disability, functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, flare-ups (if the veteran 
describes flare-ups), and painful motion 
or pain with use of the low back.  The 
orthopedist should also address the 
effect of the veteran's current low back 
disability on his ability to perform 
routine functions and to obtain or 
maintain employment. 

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issue on 
appeal.  In addressing the orthopedic 
increased rating issue, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Also, the RO should 
consider the provisions of 38 C.F.R. § 
3.321(b)(1), and determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



